          Case 1:20-cv-11226-NT Document 23 Filed 01/21/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


 STEPHEN STOUTE,                            )
              Plaintiff,                    )
                                            )
 v.                                         ) Docket No. 1:20-cv-11226-NT
                                            )
 JUDGE WILLIAM G. YOUNG, et al.,            )
                                            )
                      Defendants.           )


      ORDER ON PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT

        This case comes before me again on the Plaintiff’s motion for relief pursuant to

Rule 60 of the Federal Rules of Civil Procedure (“Pl.’s Mot.”) (ECF No. 21). On

October 19, 2020, the United States Magistrate Judge, acting under the authority

granted him by 28 U.S.C. § 636 and this Court, conducted a preliminary review of the

Plaintiff’s Complaint and filed a Recommended Decision. Recommended Decision

(ECF No. 14). After reviewing and considering the record, the Recommended

Decision, and the Plaintiff’s objection (ECF No. 16), I made my own de novo

determination and issued an order on December 28, 2020, affirming and adopting the

Recommended Decision and dismissing the complaint. Order (ECF No. 18.) The

Plaintiff then filed his motion for relief pursuant to Rule 60. Pl.’s Mot. For the reasons

that follow, the Plaintiff’s motion for relief from judgment is denied.

        The First Circuit has instructed that “relief under Rule 60(b) is extraordinary

in nature and that motions invoking that rule should be granted sparingly.” Roosevelt

REO PR II Corp. v. Del Llano-Jiménez, 765 F. App’x 459, 461 (1st Cir. 2019) (quoting
         Case 1:20-cv-11226-NT Document 23 Filed 01/21/21 Page 2 of 3




Rivera-Velázquez v. Hartford Steam Boiler Inspection & Ins. Co., 750 F.3d 1, 4 (1st

Cir. 2014)). As grounds for this type of “extraordinary” relief from judgment, the

Plaintiff cites subsections (3), (4), and (6) of Rule 60(b). Pl.’s Mot. 2. I address each of

these grounds in turn.

       Rule 60(b)(3) allows a court to relieve a party from a final judgment in the

event of fraud or similar misconduct by “an opposing party.” Fed. R. Civ. P. 60(b)(3).

The Plaintiff has not demonstrated that any opposing party has committed such

misconduct here.

       Pursuant to Rule 60(b)(4), I may relieve a party from a final judgment if “the

judgment is void.” Fed. R. Civ. P. 60(b)(4). Despite the Plaintiff’s claims that the

Magistrate Judge “lacked a [sic] oath of office,” Pl.’s Mot. 1, I am the one who

“exercise[d] final decisionmaking authority” in issuing my order affirming the

Recommended Decision, see PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 13 (1st Cir.

2010) (internal quotation marks omitted). The judgment therefore is not void.

       Finally, Rule 60(b)(6) is a catchall provision that provides relief for “any other

reason” not otherwise covered by Rule 60(b)(1)–(5). See Fed. R. Civ. P. 60(b)(6). Among

the factors to be considered in reviewing a motion brought under Rule 60(b), the First

Circuit requires that there be “reason to believe that vacating the judgment will not

be an empty exercise.” Teamsters, Chauffeurs, Warehousemen & Helpers Union, Local

No. 59 v. Superline Transp. Co., 953 F.2d 17, 20 (1st Cir. 1992). In other words, I must

believe that the Plaintiff has a “potentially meritorious claim.” Id. at 21. For the




                                             2
         Case 1:20-cv-11226-NT Document 23 Filed 01/21/21 Page 3 of 3




reasons outlined in my order and the Recommended Decision, it is apparent that the

Plaintiff’s claim is meritless and therefore this requisite showing has not been met.

      Because the Plaintiff has failed to demonstrate that he is entitled to the

extraordinary relief provided under Rule 60(b), the Plaintiff’s motion for relief is

DENIED.


      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge


Dated this 21st day of January, 2021.




                                          3
